CADWALADER, District Judge.
Is an instrument like the one in question a regular bill of lading? And will a transferee for value be invested with the rights of a bona fide holder for value of a regular bill of lading? This paper was issued in Trieste, and is signed by the agent of the steamship company. Bills of lading are signed by the master of the vessel.
This is what is known as a through bill of lading. It may be true that a sailing vessel’s bills of lading should be signed by the master. This is a steamship company, and the validity of these through bills of lading has become a well-recognized fact in the commercial world. By them goods are shipped from California to Russia, from China via United States to Europe, in fact from almost any one part of the globe to another. The distinction between the two classes is well settled. Schmidt, then, being the holder of the bill of lading, was entitled to the possession of the goods on arrival. On account of his inability to obtain possession, he lost the opportunity of carrying out the sale to Keene, and they were thrown back on his hands. The measure of damages, therefore, is the difference between what Keene would have paid him and what the goods were worth when actually delivered to him. This was not until March 4, 187S. The loss is, therefore. as appeal's by the testimony, about $2,-000.
CADWALADER, District Judge.
I think that the market value at the time the respondents offered to return them should be taken as February 19, 187S.
No, because they refused at that time to give them up unless we should waive all claim to damages. There was really no absolute offer to give them up until the time when the order of the court was made, viz. March 4th. We insist that that time, therefore, is to be taken for fixing the value of the skins.
M. P. Henry, for the steamship, contended that Schmidt acted only as agent for Keene, and that there was no loss of any sale by Schmidt, as the goods were Keene’s. The libel should' have been brought by Keene. As to the liability of the ship for obeying the orders of the shipper. The master is not bound to decide whether the right to stop has been lost by endorsement of the bill of lading for value or otherwise. The Tigress, Brown. & L. 44, denied the right of the master to demand evidence that the vendee had not parted with the bill of lading. The master had a right to compel Breach and Schmidt *708to interplead, and they would have applied to the court to take the goods in their custody, and determine the right of the respective parties to them. Abb. Shipp. 540; 2 Story, Eq. Jur. § 518; 3 Madd. Ch. Prac. tit. “In-terpleader.” This course was prevented by Bresch, the shipper, withdrawing the stoppage. It is the case of the holder of a fund claimed by two persons. The bailment of a transporter does not impose on the master the duty of determining whether the right of stoppage has been lost by the shipper. The master is the shipper’s agent, and must obey his orders. Eight of stoppage is not necessarily lost by indorsement to order. Feise v. Wray, 3 East, 93; Thompson v. Trail, 6 Barn. & C. 36; Litt v. Cowley, 7 Taunt. 169. If the master had undertaken to return the goods to the shipper, he would have incurred responsibility to the holder of the bill of lading, and vice versa; but while he held subject to the conflicting claims, he is not responsible.
[On appeal to the circuit court, the decree of this court was affirmed. 4 Fed. 548.]
November 23, 1878. THE COURT (CAD-WALADER, District Judge). The detention of the skins by the defendants was wrongful. There could be no rightful stoppage in transitu by reason of the former owner’s insolvency. Through this wrongful detention and the consequent inability to deliver the goods to the purchaser in Philadelphia, the benefit of the sale to him was lost. He rejected the goods, as he had a right to do, and the market had fallen so that a loss, which is the measure of damages, had been suffered.
Decree accordingly.